DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-20
The following claims are amended: 1, 4, 8, 11, 14, and 17
The following claims are new: None
The following claims are cancelled: None
The following claims are rejected: 1-20
Response to Arguments
Applicant’s arguments filed amendments on 02/28/2021, to address the objections have been fully considered and are persuasive.  The objections of the specification and claim 4, 11, and 17 have been withdrawn. 
Applicant’s arguments filed amendments on 02/28/2021 to address the 35 U.S.C. 101 rejection. in response to the Applicant’s amendments, the 35 U.S.C. 101 rejection still stands.
Applicant's arguments filed amendments on 02/28/2021 to address the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant merely points to the amended claim language and provides the conclusory statement that the “alleged combination does not teach or suggest each and every feature of the claimed invention” which is the entirety of the Applicant’s argument. Additionally Applicant argues “the missing data corresponds to before the profile is created and the user is queried to fil out the profile” and .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more
	Claim 1 recites a computer-implemented mitigation action recommendation method, the method comprising: building a cognitive machine learning model for a conversational agent; querying, via the conversational agent, a user to create a profile, and comparing answers by the user to the cognitive machine learning model to determine missing data between the created profile and the cognitive machine learning model; and creating a new query, based on the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile.
The limitation of building a cognitive machine leaming model for a conversational agent
as drafted, is a process that, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components. That is,

limitation precludes the step from practically being performed in the mind. For example, but for
the “building a cognitive machine learning model” language, “a conversational agent” can
simply equate to a first individual who is having a conversation with a second individual, where
the first individual converses back and forth with the second individual.
	The limitation of querying, via the conversational agent, a user to create a profile, and comparing answers by the user to the cognitive machine learning model to determine missing data between the created profile and the cognitive machine learning model under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.. That is, but for the “to the cognitive machine learning model” and “the cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, but for the “to the cognitive machine learning model” and “the cognitive machine learning model” language, “querying” in the context of the claim encompasses a first individual engaging in a conversation with a second individual where the first individual asks the second individual questions (queries) to gather additional information about the second individual where the first individual may already have some sort of knowledge regarding the background of the second individual. Additionally, the first individual questions the second individual to find out more information regarding the second individual that the first individual may not already know.
The limitation of creating a new query, based on the cognitive machine learning model,
to acquire, via the conversational agent, at least some of the missing data from the user to
update the profile is a process that, under its broadest reasonable interpretation, covers

components. That is, other than reciting “based on the cognitive machine learning model”,
nothing in the claim limitation precludes the step from practically being performed in the mind.
For example, but for the “based on the cognitive machine learning model” language, “creating”
in the context of the claim encompasses a first individual further questioning a second
individual to acquire additional information regarding the second individual based off the reply
the second individual has given to further develop a stronger profile of the second individual.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – a/the cognitive machine learning model. The cognitive
machine learning model is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of the cognitive machine learning model

component. Limitations that the courts have found not to be enough to qualify as "significantly
more" when recited in a claim with a judicial exception include adding the words “apply it” (or
an equivalent) with the judicial exception, or mere instructions to implement an abstract idea
on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP
2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception
using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claim 2 recites the computer-implemented method of claim 1, further comprising
recommending a mitigation action for the user based on the profile. This limitation, as drafted,
is a process that, under its broadest reasonable interpretation, covers performance of the
limitation in the mind. That is, nothing in the claim limitation precludes the step from practically
being performed in the mind. For example, in the context in the claim language, “recommending” encompasses a first individual suggesting a plan or action to a second
individual after having learned about the background of the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
Claim 3 recites the computer-implemented method of claim 1, wherein the missing data
comprises a variable that results in the profile not matching an existing profile in the cognitive
machine learning model. This limitation, as drafted, is a process that, under its broadest
reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “in the cognitive machine learning model”, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, but for the “in the cognitive
machine learning model” language, “missing data” in the context of the claim encompasses a
first individual, who questions a second individual to learn about them, receiving information
from the second individual where such information can cause the first individuals pre-
developed view of the second individual to change.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites one additional element – the cognitive machine learning model. The cognitive
machine learning model is recited at a high level of generality (i.e., as a generic model
performing a generic computer function) such that it amounts to no more than mere
instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of

learning model amounts to no more than mere instructions to apply the exception using a
generic computing component. Mere instructions to apply an exception using generic
computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claim 4 recites the computer-implemented method of claim 1, wherein the missing data
comprises data that, when combined with the answers from the user, causes the profile to be
different than an expected profile of the user based on the answers from the user. This
limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers
performance of the limitation in the mind. That is, nothing in the claim limitation precludes the
step from practically being performed in the mind. For example, in the context in the claim
language, a first individual asks a question to a second individual and receives an answer which
then causes the first individuals pre-determined view of the second individual to change
because of the reply given to the question. In other words, the first individual has an already
pre-existing view of the second individual which subsequently changes once the first individual
gets to know more about the second individual thus changing the pre-existing view that the
first individual had regarding the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to

integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claim 5 recites the computer-implemented method of claim 1, further comprising
updating the cognitive machine learning model with the new query such that the querying asks
the new query in the initial querying to profile the user. This limitation, as drafted, is a process
that, under its broadest reasonable interpretation, covers performance of the limitation in the
mind. That is, other than reciting “updating the cognitive machine learning model with the new
query”, nothing in the claim limitation precludes the step from practically being performed in
the mind. For example, but for the “updating the cognitive machine learning model with the
new query” language, “querying” in the context of the claim encompasses a first individual
asking a follow up question to a second individual to further gain more information regarding
the second individual.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – updating the cognitive machine learning model with the
new query. Updating the cognitive machine learning model with the new query is recited at a
high level of generality (i.e., as a generic model performing a generic computer function) such
that it amounts to no more than mere instructions to apply the exception using a generic
computing model. Accordingly, these additional elements do not integrate the abstract idea
into a practical application because they do not impose any meaningful limits on practicing the
abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to

the abstract idea into a practical application, the additional element of updating the cognitive
machine learning model with the new query amounts to no more than mere instructions to
apply the exception using a generic computing component. Mere instructions to apply an
exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claim 6 recites the computer-implement method of claim 1, wherein the creating
creates the new query when the answers by the user to the querying create a profile with a
difference from user information. This limitation, as drafted, is a process that, under its
broadest reasonable interpretation, covers performance of the limitation in the mind. That is,
nothing in the claim limitation precludes the step from practically being performed in the mind.
For example, in the context of the claim language, a first individual can think of a new question
to ask a second individual to learn more about the second individual when the second
individual response to a previous question causes the first individual pre-determined view of
the second individual to change as a result.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.

Claim 7 recites the computer-implemented method of claim 1, embodied in a cloud-
computing environment. This limitation, as drafted, is a process that, under its broadest
reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in
the claim limitation precludes the step from practically being performed in the mind
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. Limitations that the courts have found not to be
enough to qualify as "significantly more" when recited in a claim with a judicial exception
include generally linking the use of the judicial exception to a particular technological
environment or field of use – see MPEP § 2106.05(h). As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
Claims 8-13 are rejected on the same grounds as claims 1-6 respectively.
Claims 14-20 are rejected on the same grounds as claims 1-7 respectively
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No.
US 20110125783 A1 to Whale, et al. (hereinafter, “Whale”) in view of U.S. Pub. No. US
20170185917 A1 to Chawla, et al. (hereinafter, “Chawla”).
As per claim 1, Whale teaches a computer-implemented mitigation action
recommendation method, the method comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
querying, via the conversational agent, a user to create a profile, and comparing answers by the user to [[the cognitive machine learning model]] to determine missing data between the created profile and [[the cognitive machine learning model]]
(Whale, Para. [0056] discloses “Data that can characterize the user, such as via
one or more user attributes 123, can include data that defines marketing-related,
demographic-related, etc. interests or descriptions of the user, and such data may be referred
to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a
comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can
provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set
of queries or interaction questions 112 designed to elicit keystone data 126 in order to
enhance the user experience. System 99 can thereby build a user profile 122 for user 104,
where the user profile includes one or more attributes 123, which may include or be derived
from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g.
keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based on [[the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to
adapt subsequent queries to be of more interest to the user, or to discover new user
attributes 123” (The adaptive questioning engine will use the cognitive machine learning
model of Chawla to create queries to ask the user, however Whale has an internal query
engine that selects and creates queries to ask a user to determine any additional missing
data))
Whale fails to explicitly teach:
building a cognitive machine learning for [[a conversational agent]]
the cognitive machine learning model
However, Chawla (Chawla addresses the issue of creating and refining user profiles
based off user feedback) teaches:
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.”
(CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
(Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model” (it is to be noted that the CILS stores user profiles))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the conversational agent, which
acquires missing data from a user as disclosed by Whale to use the cognitive machine-learning
model as disclosed by Chawla. The combination would have been obvious because a person of
ordinary skill in the art would be motivated to “quickly draw inferences from data and gain new
knowledge” (Chawla, Para. [0035]) by using the cognitive machine learning model.

As per claim 2, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile
(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific
attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 3, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching an
existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The
feedback data is then used in combination with cognitive attributes associated with the set
1306 of cognitive suggestions to perform cognitive learning operations, the results of which
are then used to generate a cognitive profile for the user. In one embodiment, the results of
the cognitive learning operations are used to update an existing cognitive profile associated
with the user.” (Feedback data used to update a cognitive profile results in the existing profile
not matching which results in it being updated. Note that the missing data will be referring to
the Keystone data from Whale, where the keystone data has attributes within the data that
cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of
additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 4, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
(Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 5, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
(Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 6, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 7, the combination of Whale and Chawla as shown above teaches the
computer-implemented method of claim 1, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 8, Whale teaches a computer program product for mitigation action
recommendation:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
[[the cognitive machine learning model]] to determine missing data between the created profile and [[the cognitive machine learning model]]
(Whale, Para. [0056] discloses “Data that can characterize the user, such as via
one or more user attributes 123, can include data that defines marketing-related,
demographic-related, etc. interests or descriptions of the user, and such data may be referred
to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a
comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can
provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set
of queries or interaction questions 112 designed to elicit keystone data 126 in order to
enhance the user experience. System 99 can thereby build a user profile 122 for user 104,
where the user profile includes one or more attributes 123, which may include or be derived
from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g.
keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based on [[the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to
adapt subsequent queries to be of more interest to the user, or to discover new user
attributes 123” (The adaptive questioning engine will use the cognitive machine learning
model of Chawla to create queries to ask the user, however Whale has an internal query
engine that selects and creates queries to ask a user to determine any additional missing
data))
Whale fails to explicitly teach:
 building a cognitive machine learning for [[a conversational agent]]
 the cognitive machine learning model
 the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform
However, Chawla teaches:
building a cognitive machine learning for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of
these cognitive learning operations. In one embodiment, a learning agent is used in the
performance of certain cognitive learning operations, as described in greater detail herein.”
(CILS (cognitive inference and learning system) is a cognitive machine learning system. The
cognitive machine learning model disclosed by Chawla is to be used in junction with the
conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla,
is built for a cognitive system that interacts and learns from a user))
the cognitive machine learning model (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model” (it is to be noted that the CILS stores user profiles))
the computer program product comprising a computer-readable storage medium
having program instructions embodied therewith, the program instructions executable by a
computer to cause the computer to perform (Chawla, Para. [0025] discloses “The computer
program product may include a computer readable storage medium (or media) having
computer readable program instructions thereon for causing a processor to carry out aspects
of the present invention.”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 9, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile
(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific
attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 10, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching an
existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The
feedback data is then used in combination with cognitive attributes associated with the set
1306 of cognitive suggestions to perform cognitive learning operations, the results of which
are then used to generate a cognitive profile for the user. In one embodiment, the results of
the cognitive learning operations are used to update an existing cognitive profile associated
with the user.” (Feedback data used to update a cognitive profile results in the existing profile
not matching which results in it being updated. Note that the missing data will be referring to
the Keystone data from Whale, where the keystone data has attributes within the data that
cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of
additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 11, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))

As per claim 12, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 13, the combination of Whale and Chawla as shown above teaches the
computer program product of claim 8, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
(Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 14, Whale teaches a mitigation action recommendation system, said
system comprising:
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning
engine 107 can configure the set of interaction queries 112 to define an engaging
conversation or a quick personality quiz” (the adaptive questioning engine is a conversational
agent))
[[the cognitive machine learning model]] to determine missing data between the created profile and [[the cognitive machine learning model]]
(Whale, Para. [0056] discloses “Data that can characterize the user, such as via
one or more user attributes 123, can include data that defines marketing-related,
demographic-related, etc. interests or descriptions of the user, and such data may be referred
to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a
comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can
provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set
of queries or interaction questions 112 designed to elicit keystone data 126 in order to
enhance the user experience. System 99 can thereby build a user profile 122 for user 104,
where the user profile includes one or more attributes 123, which may include or be derived
from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g.
keystone data…”. And Fig. 17 discloses a quiz presented to a user profile and Para. [0108] discloses “For example, in an aspect, the presenting of the one or more quizzes (Block 1426) may include… presenting an application-determined quiz that is selected to gather missing user profile data, e.g. keystone data or user interests, or to further refine existing user profile data, or to test the limits of user interests, or to provide entertainment to the user without necessarily deriving user profile data, or some combination thereof.” (Conversational agent queries the user to create a profile acquiring keystone (missing) data. Additional missing data is acquired from a user once a profile is created. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based on [[the cognitive machine learning model]], to acquire, via the conversational agent, at least some of the missing data from the user to update the profile (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to
adapt subsequent queries to be of more interest to the user, or to discover new user
attributes 123” (The adaptive questioning engine will use the cognitive machine learning
model of Chawla to create queries to ask the user, however Whale has an internal query
engine that selects and creates queries to ask a user to determine any additional missing
data))
	Whale fails to explicitly teach:
	building a cognitive machine learning model for [[a conversational agent]]
	the cognitive machine learning model
	a processor
	a memory, the memory storing instructions to cause the processor to perform
	However, Chawla teaches:
building a cognitive machine learning model for [[a conversational agent]] (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of these cognitive learning operations. In one embodiment, a learning agent is used in the performance of certain cognitive learning operations, as described in greater detail herein.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The cognitive machine learning model disclosed by Chawla is to be used in junction with the conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla, is built for a cognitive system that interacts and learns from a user))
the cognitive machine learning model (Chawla, Para. [0061] discloses “FIG. 3 is a
simplified block diagram of a cognitive inference and learning system (CILS) reference model”
(it is to be noted that the CILS stores user profiles))
a processor (Chawla, Para. [0033] discloses “The information processing system 100
includes a processor (e,g., central processor unit or “CPU”)”)
a memory, the memory storing instructions to cause the processor to perform (Chawla,
Para. [0026] discloses “A non-exhaustive list of more specific examples of the computer
readable storage medium includes the following… a random access memory (RAM), a read-
only memory (ROM), an erasable programmable read-only memory (EPROM or Flash
memory), a static random access memory (SRAM), a portable compact disc read-only
memory (CD-ROM)” and Para. [0033] discloses “the information processing system 100
likewise includes system memory 112, which is interconnected to the foregoing via one or
more buses 114” (memory is connected to the CPU via the bus))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 15, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:

(Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive
learning technique broadly refers to the implementation of an inferred 808 cognitive learning
style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive
learning operations related to contextual recommendations provided to a user. As likewise
used herein, a contextual recommendation broadly refers to a recommendation made to a
user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with
the particular user ensures that the cognitive profile is specific to that individual and
cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a
contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 16, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
wherein the missing data comprises a variable that results in the profile not matching an
existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The
feedback data is then used in combination with cognitive attributes associated with the set
1306 of cognitive suggestions to perform cognitive learning operations, the results of which
are then used to generate a cognitive profile for the user. In one embodiment, the results of
the cognitive learning operations are used to update an existing cognitive profile associated
with the user.” (Feedback data used to update a cognitive profile results in the existing profile
not matching which results in it being updated. Note that the missing data will be referring to
the Keystone data from Whale, where the keystone data has attributes within the data that
cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of
additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 17, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Whale further teaches:
wherein the missing data comprises data that, when combined with the answers from
the user, causes the profile to be different than an expected profile of the user based on the
answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include
historical data on questions and how other users of system 214 have responded to such
questions, thereby enabling question and recommendation system 214 to determine which
questions work well and which questions work not as well across an aggregate population of
users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may
further include presenting one or more entry quizzes (Block 1406). For example, each of the
one or more entry quizzes may include one or more keystone questions, interest
identification questions, or optionally or in addition, one or more entertaining questions. As
such, the one or more entry quizzes thereby enable the recommendation application to build
at least a partial user profile that characterizes the user, e.g. with keystone data such as
demographic or user interest data, as well as maintain the interest of the user in completing
the quizzes by providing an entertainment factor.” (The look up table, based on a cold start,
can generate queries that have been predominantly successful based off previous user
interactions thus that is an expected profile at first. New users receive a “quiz” which may be
based off queries from the lookup table, which subsequently formulates a user’s own profile.
It is clear that in such an instance the data acquired from a user would inherently make it
clear that the users answers and the profile created as a result from the users answers will
differ from an expected profile))


As per claim 18, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query
such that the querying asks the new query in the initial querying to profile the user (Chawla,
Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses
using a generated cognitive profile from previous user feedback to generate a cognitive
insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses
receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to
facilitate learning to perform learning operations, Step 1526 discloses updating the user
profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a
user profile to generate an insight to receive user feedback where the user feedback is used
by the cognitive model to subsequently update the model such that the cognitive model gets
updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1
As per claim 19, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the
querying create a profile with a difference from user information (Chawla, Para. [0225]
discloses “In various embodiments, a predetermined cognitive profile may likewise by
selected and then used by a CILS to perform one or more cognitive learning operations as
described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and
1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514
discloses user feedback used to perform cognitive learning, step 1516 discloses results of
learning used to generate a user profile, and step 1518 discloses generating a new cognitive
insight based on generated user profile (cognitive insights are initially given to a user based
on a predetermined profile where then the user provides feedback on the insights provided.
The feedback returned is used a create a user profile that differs from that of a
predetermined profile, thus the system subsequently creates a new insight to query the user
with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 20, the combination of Whale and Chawla as shown above teaches the
system of claim 14, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is
a simplified block diagram of a cognitive inference and learning system (CILS) reference
model implemented in accordance with an embodiment of the invention. In this
embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
Yuval et al. (US 20170250930 A1) discloses a recommendation system that is
tailored to a user’s profile
Howard et al. (US 20160350508 A1) discloses a recommendation system for
medication that is tailored to a profile
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123